Citation Nr: 0310599	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-16 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder and dementia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The appellant served on active duty for training from October 
to December 1985 and on active duty from September 1990 to 
July 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied entitlement to service 
connection for post-traumatic stress disorder.  In March 
2001, because of the veteran's change in residence, 
jurisdiction over this case was transferred to the RO in 
Huntington, West Virginia, and service connection for an 
acquired psychiatric disorder was later denied.  

At a hearing before the undersigned in Washington, D.C., in 
September 2002, the veteran's representative claimed that the 
veteran had dementia as a consequence of a closed head injury 
in service.  The issue has been construed to include service 
connection for psychiatric disability, to include dementia, 
as well as post-traumatic stress disorder.  A transcript of 
the hearing is of record.  


REMAND

Following the veteran's sworn testimony before the 
undersigned in September 2002, it was determined that 
additional development of the record was needed.  Development 
was therefore undertaken pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002), which became effective with respect to appeals such 
as this one that were pending before the Board on February 
22, 2002.  See 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  In 
January 2003, the Board requested evidence from the veteran 
regarding stressors to support his claim for service 
connection for post-traumatic stress disorder.  Records of 
the Social Security Administration supporting the award of 
disability benefits were also requested and were received at 
the Board and associated with the claims file.  These records 
included reports of psychiatric evaluation, as well as the 
June 2002 decision of an Administrative Law Judge for the 
Social Security Administration that found that the veteran 
was disabled, effective from June 1998, due to post-traumatic 
stress disorder with psychosis, personality disorder, and 
memory loss.  Records of treatment at the VA Medical Center 
(VAMC), Martinsburg, West Virginia, for the period from March 
to October 2002 were also obtained by the Board and included 
in the record.  

Prior to February 22, 2002, if the Board accepted evidence 
not already considered by the RO, either submitted to the 
Board by the appellant or referred to the Board by the RO, VA 
regulations required the Board to refer such evidence to the 
RO for initial consideration and preparation of a 
supplemental statement of the case unless the appellant (or 
the appellant's representative) waived in writing initial RO 
consideration or unless the Board granted the benefit sought.  
See 38 C.F.R. § 20.1304(c) (2001).  The final rule that took 
effect on February 22, 2002, eliminated that provision.  See 
38 C.F.R. § 20.1304 (2002) (eliminating waiver requirement).  
As a result of the amendments made by the final rule, the 
Board could accept or obtain evidence not considered by the 
RO when the RO decided the claim being appealed and consider 
that evidence in making its decision without referring that 
evidence to the RO for initial consideration or obtaining the 
appellant's waiver.  38 C.F.R. §§ 19.9(a)(2), 20.1304 (2002).  
Because the Board could obtain or accept evidence and 
consider it without referring it to the RO for initial 
consideration, no supplemental statement of the case relating 
to such evidence needed to be issued.  Rather, the appellant 
was furnished a copy of the evidence obtained and provided 
with the opportunity to submit additional relevant evidence 
or argument within 60 days of the date of the Board's 
notification.  See 38 C.F.R. § 20.903(b).  

Other development, including stressor verification and a VA 
psychiatric examination, was to be performed.  However, 
before the additional development could be accomplished, the 
United States Court of Appeals for the Federal Circuit held 
that 38 C.F.R. § 19.9(a)(2) was invalid partly because, in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, it allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver of initial RO consideration.  The Federal Circuit held 
that this was contrary to the requirement of 38 U.S.C. § 
7104(a) that "[a]ll questions in a matter which . . . is 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary."  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  
Under the law, final decisions on appeals to the Secretary 
are made by the Board.  38 U.S.C.A. § 7104(a) (West 2002).  

This case was certified to the Board on March 20, 2002.  In 
response to a supplemental statement of the case issued to 
him and his representative in February 2002, the veteran 
submitted a March 4, 2002, clinical note by a VA psychiatrist 
and an evaluation by a clinical social worker dated in August 
2001 that listed various stressors and culminated in a 
diagnosis of post-traumatic stress disorder on Axis I.  This 
report, apparently from the Vet Center in Martinsburg, and 
the clinical note were received on March 20, 2002.  

In May 2002, the veteran submitted discharge instructions 
from his period of hospitalization from March to April 2002 
at the VAMC, Lyons, New Jersey, where he was treated for 
post-traumatic stress disorder with psychosis (NOS) and 
personality disorder (NOS).  Only the discharge instructions 
are of record.  

The veteran's representative submitted in December 2002 a 
response from the U.S. Armed Services Center for Unit Records 
Research (CURR) to a letter from the veteran apparently 
requesting Morning Reports for his unit, the 719th 
Transportation Company (TC Co).  The CURR replied in 
correspondence dated that month that the Army discontinued 
the use of Morning Reports in 1974 and that it was unable to 
locate Daily Staff Journals for the 719th.  The CURR enclosed 
copies of two combat unit records submitted by the 719th TC 
Co.  The CURR also enclosed a copy of the deployment 
narrative of the 594th TC Co., which worked in conjunction 
with the 719th.  

The record shows that the veteran served as a vehicle driver 
(88M10) with the 719th TC Co in the Southwest Asia Theater of 
Operations (Saudi Arabia) from November 8, 1990, to June 13, 
1991.  In response to the Board's letter to him of January 
30, 2003, requesting a comprehensive statement of his 
stressors, the veteran submitted in February 2003 copies of 
the CURR correspondence and enclosures mentioned above.  He 
also provided two stressor statements, a statement from his 
mother, copies of his service personnel records, certificates 
of service, his medication list, and other documents in 
support of his claim.  Some of this evidence is duplicative 
of evidence that was considered by the RO in February 2002.  

Because of the procedural posture of this case, the Board 
believes that it is advisable to have the RO review the 
evidence added to the record since the supplemental statement 
of the case issued in February 2002 in order to provide the 
veteran with every due process consideration.  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
psychiatric disability, including post-
traumatic stress disorder and dementia, 
at any time since April 2002.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  This should include a copy of 
the report of VA hospitalization at VAMC 
Lyons, New Jersey, in March and April 
2002.  

2.  The RO should review the evidence of 
stressors provided by the veteran, 
including the documents furnished by the 
CURR, and determine whether any of his 
claimed stressors is verified.  If deemed 
necessary, further verification of 
stressors should be undertaken through 
the U.S. Armed Services Center for Unit 
Records Research, 7798 Cissna Road, Suite 
101, Springfield, VA  22150-3197.  

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and extent of any 
psychiatric disability found to be 
present.  Any indicated psychological 
testing should be undertaken, and all 
manifestations of current disability 
should be described in detail.  The 
examiner is requested to review the 
claims folder in detail, including the 
service medical records, and provide an 
opinion regarding the etiology of any 
psychiatric disability found to be 
present, to include dementia.  If the 
veteran is found to have post-traumatic 
stress disorder, the examiner is 
requested to identify the specific 
stressors supporting the diagnosis.  

4.  Thereafter, the RO should review the 
record, including the evidence associated 
with the claims file since the prior 
supplemental statement of the case 
furnished to the veteran and his 
representative in February 2002, and 
readjudicate the claim for service 
connection for psychiatric disability, to 
include post-traumatic stress disorder 
and dementia.  

5.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



